Citation Nr: 0830944	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-35 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected mycosis fungoides, non-Hodgkin's 
lymphoma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from October 1967 
to September 1970.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 2007 to the RO for the purpose of 
obtaining additional development and review of the record.  

The VA treatment records dated in May 2002 that were added to 
the claims file after the May 2008 Supplemental Statement of 
the Case are either duplicative or cumulative of VA treatment 
records previously on file.  See 38 C.F.R. § 20.1304 (2007).  



FINDING OF FACT

The recurrent service-connected mycosis fungoides, non-
Hodgkin's lymphoma is shown to be manifested by a disability 
picture that more nearly approximates that of involvement of 
20 percent or more of the total body surface during flare-ups 
requiring the intermittent topical use of corticosteroids for 
greater than six weeks per year; constant or near constant 
use of systemic therapy is not demonstrated.   



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of a 
30 percent for the service-connected mycosis fungoides, non-
Hodgkin's lymphoma have been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Code 7806 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In March 2007, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The Board notes that the veteran was informed in the March 
2007 letter that an appropriate effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because this case 
involves initial ratings, the requirements of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in April 2008.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  


Schedular Criteria

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities, effective August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  

The Board would note, however, that because the veteran was 
assigned the maximum 100 percent rating for his service-
connected skin disability from August 8, 2002 through April 
30, 2003, the schedular criteria in effect prior to August 
30, 2002 is not relevant in this case.

Non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  38 C.F.R. § 4.118, Diagnostic Code 7715.  

A no percent evaluation is assigned when the skin condition 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected and no more than topical 
therapy required during the past 12-month period; a 10 
percent evaluation is warranted when at least 5 percent, but 
less than 20 percent, of the entire body or exposed areas are 
affected or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period; a 30 percent rating is warranted when for 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  


Analysis

The veteran was granted service connection for mycosis 
fungoides, non-Hodgkin's lymphoma in a July 2003 rating 
decision and assigned a 100 percent evaluation under 
Diagnostic Code 7715, from August 8, 2002 through April 30, 
2003, with a 10 percent evaluation effective on May 1, 2003 
under Diagnostic Code 7806, the schedular criteria for 
eczema.  

The VA treatment records for June 2003 reveal that the 
veteran's service-connected skin condition had had an 
excellent response to clobetasol topical ointment and that 
there were no new lesions.  

According to an October 2003 letter from a private physician, 
the veteran was noted have had intermittent flare-ups of his 
skin manifestations, which were controlled with medications.  

The VA treatment records from January 2004 through March 2008 
reveal continued treatment for the veteran's service-
connected skin disorder, which involved flare-ups with 
itching that affected both of his thighs and was responsive 
to topical treatment.  It was reported in March 2005 and in 
February and September 2007 that he was doing well overall.  

The veteran underwent VA skin evaluation in April 2008 that 
included a review of the claims file and a physical 
examination.  It was noted that he had been employed full 
time as a 6th grade science teacher for a number of years and 
had missed one week of teaching over the previous year.  He 
complained of rashes on his anterior thighs that caused 
severe itching.  

The veteran reported scratching to the point of bleeding and 
being treated with topical camphor, neither a corticosteroid 
nor an immunosuppressive, and clobetasol propionate ointment, 
a corticosteroid.  He had used these medications constantly 
over the previous year.  

The examination in April 2008 revealed that, each of the 
veteran's thighs had a large erythematosus patch, not raised, 
without evidence of papules, macules, vesicles, blisters, 
pustules, excoriations or other discrete lesions.  It was 
reported that no percent of the exposed area was affected by 
his skin condition and that 8 percent of total body area was 
affected.  

There was no scarring or disfigurement.  However, the skin 
condition noted to severely affect the veteran's chores, 
recreation, bathing and dressing.  It also caused poor social 
interaction at work because he did not want to be seen 
constantly scratching.  

The veteran asserts that his service-connected disability 
should be assigned a higher evaluation under the pertinent 
rating criteria because his disability affects more than 20 
percent of the affected area during a flare-up and because he 
is receiving constant or near constant corticosteroid 
therapy.  

Based on the recorded findings and the veteran's statements 
about the extent of his disability, the Board concludes that 
the service-connected mycosis fungoides, non-Hodgkin's 
lymphoma is shown to be recurrent and significantly disabling 
due to what is described as being constant itching.  

While the recent examination showed that the total body area 
affected was less than ten percent, the veteran asserts that 
the involved area is larger during flare-ups and is subject 
to frequent recurrences.  

There is also evidence that the veteran required intermittent 
therapy with  corticosteroids for more than a total duration 
of six weeks during the prior year.  The veteran is shown to 
have been prescribed clobetasol propionate, which is a 
corticosteroid, as a topical treatment for the recurrent 
condition.  This prolonged use of a steroid medication is 
shown to have certain complications involving the skin.  

Consequently, as the service-connected disability picture is 
shown to more nearly approximate the criteria for the next 
higher rating, evaluation of 30 percent for the service-
connected mycosis fungoides, non-Hodgkin's lymphoma is 
assignable under Diagnostic Code 7806.  However, it is not 
shown that he requires constant or near constant use of the 
medication.  

The Board has considered other diagnostic codes pertaining to 
the skin; however, as he does not have any of the 
disabilities listed, there is no other diagnostic code that 
would provide a basis for a higher evaluation for a service-
connected skin disorder.  38 C.F.R. § 4.118, Diagnostic Codes 
7807-7819 (2007); see also 38 C.F.R. § 4.20 (2007).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not found to be inadequate for rating purposes.  Ratings in 
excess of those assigned are provided for certain 
manifestations of the service-connected disability at issue, 
but the medical evidence reflects that those manifestations 
are present to a certain degree in this case, as discussed 
hereinabove.  

Although the service-connected mycosis fungoides, non-
Hodgkin's lymphoma affects his employment, as shown by the 
rating assigned to the disability, there is no evidence 
showing that the veteran has experienced marked interference 
of employment or frequent hospitalized due to his service-
connected disability.  In fact, it was noted on VA 
examination in April 2008 that the veteran was a full-time 
teacher and had only lost one week over the past year.  

Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  

The Board notes that, because an initial disability rating is 
at issue, the veteran can be assigned staged disability 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as there is no significant variation in 
symptomatology for the veteran's skin disability during the 
appeal period, staged ratings are not assignable during the 
period of the appeal.  



ORDER

An initial evaluation of 30 percent for the service-connected 
mycosis fungoides, non-Hodgkin's lymphoma is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


